DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The previous Final Office Action from June 17, 2022 is withdrawn.

This Final Office Action supersedes the previous one. This action corrects an minor error on the 35 USC 101 rejection to reflect that all of the claims are rejected under 101. 

Receipt of Applicant’s amendments filed on May 18, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 44, 62, and 63.

Applicant added claim 64.

Claims 44-64 are pending and have been examined.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 44-63 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception). The incorporation of web interfaces does not change the abstract nature of the claims. This is merely the computer implementation of the abstract idea.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement and are similar to Example 42. Examiner does not find this argument persuasive. The claims in Example 42 are eligible because the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user and automatically generating messages whenever information is updated and transmitting those messages. This addressed a specific technical issue. Applicant is not claiming a specific improvement over the prior art through its methodology. Any similarities between Applicant’s claims and those in Example 42 are superficial and cursory. Applicant is merely presenting a system for processing trades. Any improvements are business related (e.g., allowing buy side and sell side to use the same system) rather than a technical issue which prevents buy side and sell side parties to use the same system (e.g., the technology prevents that from happening). Applicant is not improving technology through its claims but rather the business methodology that the technology implements. Merely because the claims/system has utility does not mean it rises to the level of “a practical application”.
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and conventional. Applicant is incorrect in its view that Examiner needs to demonstrate that the underlying abstract idea is something other than well-understood, routine, and conventional. Examiner is required to show that the additional elements are well-understood, routine, and conventional. Outside the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that extra-solution activity (the sending and receiving of data) is well-understood, routine, and conventional citing to MPEP 2106.05(g). Examiner provided evidence that the computer implementation of the abstract idea is well-understood, routine, and conventional citing to MPEP 2106.05(f) and Applicant’s specification which discloses that the methodology may be implemented using a general purpose/generic computer. Examiner has provided the proper evidence.
Applicant argued that they recite a combination of steps which recite a non-conventional and non-generic arrangement of components for managing invalid data input and improves over conventional techniques. Examiner does not find this argument persuasive. Applicant merely alleges it has a non-conventional and non-generic arrangement of components and provides no analysis as to how it meets this standard. Furthermore, any improvements are in the abstract idea itself, not the technology that implements the abstract idea. There is nothing in the claims which amounts to significantly more. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of transmitting trade statistics. 

Claims 44, 62, and 63 recites the limitations of: 
providing user interfaces to users associated with a plurality of buy side systems and users associated with a plurality of sell side systems, 
enabling the users to remotely access and update trade information through a user interface;
presenting a first web interface of the web interfaces to a first individual having a first role at a first firm;
presenting a second web interface of the web interfaces to a second individual having a second role at the first firm, the second web interface being different from the first web interface;
cleared trade data comprising information relating to an executed trade; 
allocation instructions based on a first input, the allocation instructions specifying account data for an account relating to the executed trade; 
determining that the specified account data is invalid based on at least one of a rule specifying an activity status of the account or a database comprising account information of the account; 
an alert indicating that the allocation instructions include invalid account data; 
updated account data in response to the alert;    
a request to confirm the updated account data;
confirmation of the updated account data based on input; 
information indicating the confirmation of the updated account data; 
an allocation schedule based on a second input; 
first trade statistics data based on the allocation schedule, the first trade statistics data being configured for display; 
or second trade statistics data based on the allocation schedule, the second trade statistics data being configured for display.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network, a first web interface, a second web interface; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
presenting a first web interface
presenting a second web interface
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network, a first web interface, a second web interface; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
presenting a first web interface
presenting a second web interface
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0139-146], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, Applicant’s claims are not patent eligible. 

Dependent claims 45-61 and 64 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 45-61 and 64 are directed to an abstract idea. Thus, the dependent claims 45-61 and 64 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 
PRIOR ART
There was no prior art rejection on file. Examiner has conducted an updated prior art search based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693